DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a laminate comprising a water absorbing layer and a hydrophilic layer provided “in this order” on a substrate. However it is unclear from the language of the claim what layer is adjacent to the substrate. That is, the broadest reasonable interpretation of the claim would allow for either layer to be adjacent to the substrate layer. Therefore claim 1 and dependent claims 2-8 are indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2015/0152269, “Harada”), in view of  Okazaki et al. (US 2014/0154451, “Okazaki”), in view of Itakura et al. (JP 2009-167355 A, “Itakura”).
Regarding claims 1, 7, and 8, Harada teaches a laminate for use in optical articles ([0007], [0075], e.g., optical lenses) comprising a water absorbing layer ([0011]) and a hydrophilic layer in this order on a substrate (e.g., [0008]). Harada teaches that the hydrophilic layer may contain a crosslinked resin ([0026]).  	Harada fails to specifically teach that the hydrophilic layer has a gradient structure. In the same field of endeavor of antifogging films and compositions ([0001]), Okazaki ‘451 teaches that the hydrophilic layer may have a gradient structure ([0201], [0202], [0260]). Okazaki further teaches to make a hydrophilic film by including hydrophilic monomers having excellent hydrophilicity, antifogging properties, antistatic properties, antifouling properties, and scratch resistance at a gradient ([0027], [0031], [0035] – [0042] and see [0028] – [0031]). It therefore would have been obvious to have made the hydrophilic sheet of Harada out of the hydrophilic composition of Okazaki, and to have provided the sheet with a concentration gradient where the concentration of the hydrophilic compounds is greater at the exterior of the film, for the benefit of its excellent hydrophilicity, antifogging properties, antistatic properties, antifouling properties, and scratch resistance ([0027] – [0042], [0201], [0202], [0260]). 	Harada fails to specifically teach that the water absorbing layer has an absorption rate of in the range of from 5 to 500 weight percent. In the same field of endeavor of anti-fogging layers ([0002]), Itakura teaches that a suitable range of water absorption for a water absorption layer in an anti-fogging film should be on the range of from 10-40% ([0016], [0021]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the water absorption rate of the water absorbing layer of Harada to within the range of from 10 to 40% in order to balance the amount of water absorption of the layer and the hardness, water resistance, and abrasion resistance of the layer ([0016], [0021], [0022]). 
Regarding claim 2, while Harada teaches the inclusion of crosslinked resins in the water absorbing layer ([0046] – [0048]) and teaches the inclusion of a hydrophilic portion in the water 
Regarding claims 5 and 6, while modified Harada fails to specifically teach the presently claimed differences in linear expansions between the hydrophilic layer and the water absorbing layer, because the layers of modified Harada are made of substantially similar materials as those of the present invention (see rejection of claims 1 and 2, above, and see present specification at, e.g., pp. 9, 21-23), they would be expected to have the same expansion coefficients and thus have the same differences in linear expansions between the two layers. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Okazaki in view of Itakura, as applied to claim 2, above, and further in view of Kishikawa et al. (US 2013/0260145, “Kishikawa”).
Regarding claim 4, modified Harada additionally teaches that the water absorbing layer may be a crosslinked resin formed from a compound of the general formula 1 (see rejection of claim 2, above). However, modified Harada does not teach the inclusion of inorganic fine particles having a diameter of less than 10 micrometers. In the same field of endeavor of antifogging articles ([0002]), Kishikawa 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach the use of a compound having a medial crown ether feature such as the one claimed in claim 3 and therefore claim 3 would be allowable over the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782